DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 9, 11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jangid et al (US 20200344694 A1, hereinafter Jangid) in view of Kim et al (U S 20210250796 A1, hereinafter Kim), and further in view of Siomina et al (US 20140206341 A1, hereinafter Siomina).

Consider claims 1, 11, and 16 Jangid discloses a method, a user equipment (Fig. 5) comprising a transceiver and a processor, and an integrated circuit (inherent in a user equipment), comprising: at a user equipment (UE) configured to connect to a network that supports simultaneous connection to a first radio access technology (RAT) and a second RAT: 
receiving coverage information associated with the first RAT and a cell of the second RAT (the LTE cell broadcasts as defined by the information block SIB2 including plmn-InfoList-r15, if the wireless telecommunication standard as followed is 5th generation (5G) in the LTE cell area, paragraph 3; operation 502 corresponds to receiving operation 502a network information with respect to a geographical area from one or more UEs operating in the geographical area for a predefined duration of time. In an implementation, the network information corresponds to a physical cell identifier (PCI) for at least one of a 4G cell and a 5G cell, an SIB2 indicator, a 5G Cell signal information, a UE location, public land mobile network (PLMN) info, Second cell group (SCG) failure info, Beam information, and 5G cell count in a track area identifier (TAI), Fig. 4A and paragraph 53), wherein the coverage information includes information received from the cell of the second RAT and further includes information generated by the UE (Operation 502 refers a Big data Server collects data from multiple devices and applies AI/machine learning (ML) to detect 5G area. Big data & AI/ML decides 5G locations and shares with device. The present operation 502 corresponds to receiving operation 502a network information with respect to a geographical area from one or more UEs operating in the geographical area for a predefined duration of time, Fig. 4A and paragraphs 52-53);
receiving [a timing advance command value from the cell of the second RAT, wherein the timing advance command value indicates] a current UE location relative to the cell of the second RAT (Operation 504 refers the UE receiving 5G area geographical-locations and the calculated probability from the server for the current location of the UE. The UE checks current location and provides 5G probability information to an in-built modem, Fig. 4A and paragraph 56); and 
determining whether the first RAT is available for camping based on the coverage information [and timing advance command value received from the cell of the second RAT]   (At operation 506, it is checked at the UE if there is some probability of getting 5G and network has configured measurement, Fig. 4A and paragraph 57)
Jangid discloses that the UE determines its location using GPS (see paragraph 121) and does not disclose receiving a timing advance command value from the cell of the second RAT, wherein the timing advance command value indicates a an indication of the current UE location relative to the cell of the second RAT.
In the same field of endeavor, Kim discloses receiving a timing advance command value from the cell of the second RAT, wherein the timing advance command value indicates a an indication of the current UE location relative to the cell of the second RAT (when the transmission side or the reception side is a terminal, location information of the terminal may be obtained by calculating location coordinates of the terminal based on at least one of global positioning system (GPS) information, a positioning RS, beam information, timing advance (TA) information, or TA information of neighboring cells, see paragraph 105).
Therefore, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have found obvious to use timing advance information to obtain the location of a UE, as disclosed in Kim, in the system of Jangid in order to further reduce power consumption in the UE.
	

Jangid further discloses that in long term evolution (LTE) based telecommunication networks, master information blocks and system information blocks, such as master information block (MIB), system information block1 (SIB1), SIB2 are broadcast within the cells as a part of providing necessary parameters to complete cell selection for user equipments (UEs) (see paragraph 3), as well as  receiving work information corresponding to a physical cell identifier (PCI) for at least one of a 4G cell and a 5G cell (see paragraph 53). However, Jangid, as modified by Kim is silent about a cell global ID (CGI).
	In the same field of endeavor, Siomina discloses that in LTE, the SIB1 contains, e.g., the following information: Public Land Mobile Network (PLMN) identity, cell identity, which can be a physical cell ID (PCI) or a cell global ID (CGI) (paragraph 31).
	Therefore, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have found obvious to use a physical cell ID (PCI) or a cell global ID (CGI) as disclosed in Siomina as a way of identifying the source of network information received by a UE.

Consider claim 4, and as applied to claim 1 above, Jangid discloses receiving measurement configuration information related to searching for a cell of the first RAT, wherein the measurement configuration information includes multiple measurement gaps (Operation 504 refers the UE receiving 5G area geographical-locations and the calculated probability from the server for the current location of the UE. At operation 508, the modem changes frequency of scan and gap between scan for 5G as otherwise set as per default arrangement, see Fig. 4A and paragraphs 56-57).

Consider claim 5, and as applied to claim 4 above, Jangid discloses wherein the UE omits utilizing one or more measurement gaps when the first RAT is not available for camping (if the probability of getting 5G is NULL or minimum, then at operation 514 the modem keeps 5G stack off. As a result, at operation 516, the modem does not perform any measurement, See Fig. 4A and paragraph 59).

Consider claim 6, and as applied to claim 1 above, Jangid discloses the first RAT is available for camping, displaying an icon indicating that access to services of the first RAT are available based on the coverage information and the indication of the UE current location relative to the cell of the second RAT (As a part of indication to the user-equipment, the mobile network operators (MNO) prefer displaying 5G indicator in the area where 5G based service holds available, paragraph 3).

Consider claim 9, and as applied to claim 1 above, Jangid discloses wherein the first RAT is a 5G new radio (NR) RAT and the second RAT is a long term evolution (LTE) RAT (5th generation (5G) in the LTE cell area, paragraph 3).

Consider claims 15 and 20, and as applied to claims 11 and 16 respectively above, Jangid discloses receiving measurement configuration information related to searching for a cell of the first RAT, wherein the measurement configuration information includes multiple measurement gaps (Operation 504 refers the UE receiving 5G area geographical-locations and the calculated probability from the server for the current location of the UE. At operation 508, the modem changes frequency of scan and gap between scan for 5G as otherwise set as per default arrangement, see Fig. 4A and paragraphs 56-57) and wherein the UE omits utilizing one or more of the multiple measurement gaps when the first RAT is not available for camping (if the probability of getting 5G is NULL or minimum, then at operation 514 the modem keeps 5G stack off. As a result, at operation 516, the modem does not perform any measurement, See Fig. 4A and paragraph 59).

Claims 2, 13, and 18 rejected under 35 U.S.C. 103 as being unpatentable
over Jangid in view of Kim, further in view of Siomina, and further in view of Takeda et al (US 20160337984 A1, hereinafter Takeda).

Consider claims 2, 13, and 18, and as applied to claims 1, 11, and 16 respectively above, Jangid as modified by Kim, and further modified by Siomina does not expressly disclose wherein the coverage information includes an indication of a timing advance command value threshold.
In the same field of endeavor, Takeda discloses wherein the coverage information includes an indication of a timing advance command value threshold (if the TA values exceed a predetermined threshold value, the relationships between the user terminals and the radio base station in terms of their locations also change, paragraph 80).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a timing advance
threshold as disclosed in Takeda in the system of Jangid as modified by Kim, and further modified by Siomina  in order to control a user terminal and reduce the volume of signaling.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jangid in view of Kim, further in view of Siomina, further in view of Takeda, and further in view of Wirola et al (US 20120139790 A1, hereinafter Wirola).

Consider claim 3, and as applied to claim 2 above, the combination of Jangid, Kim, Siomina, and Takeda does not expressly disclose wherein the timing advance command value threshold is based on information generated by multiple UEs.
In the same field of endeavor, Wirola discloses wherein the timing advance command value threshold is based on information generated by multiple UEs (The terminal positions may for instance be reported by the one or more terminals together with an identification of the communication node and optionally further parameters, …for instance based on a Timing Advance (TA) … The terminal positions may for instance be reported as so-called fingerprints, which comprise the position of the terminal and a list of the communication nodes in the coverage area of which the terminal is determined to be…Such a fingerprint thus provides a terminal position for several communication nodes at a time, paragraph 18).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wirola with the teachings of Jangid, Kim, Siomina, and Takeda in order to optimize storage of coverage data.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jangid in view of Kim, further in view of Siomina, and further in view of Ahmavaara et al (US 20190166549 A1, hereinafter Ahmavaara).

Consider claim 7, and as applied to claim 1 above Jangid discloses performing 5G measurement (see paragraph 68),  however, Jangid as modified by Kim and further modified by Siomina does not expressly disclose when the first RAT is available for camping, transmitting a radio resource control (RRC) signal to the cell of the second RAT.
In the same field of endeavor, Ahmavaara discloses when the first RAT is available for camping, transmitting a radio resource control (RRC) signal to the cell of the second RAT (RRC: 5G Radio Measurement Report, see Fig. 6B).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit a radio resource control (RRC) signal to the cell of the second RAT as disclosed in Ahmavaara in the system of Jangid as modified by Kim and further modified  in order to decide to use 5G RAN for dual connectivity.

Consider claim 8, and as applied to claim 7 above, Jangid discloses receiving, in response to the RRC signal, measurement configuration information related to searching for a cell of the first RAT (measurement configuration as a part of standard RRC signal, Fig. 4B and paragraph 70).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hietalahti et al (US 20190274097 A1) discloses that if the UE or other mobile device could be made aware of the possible and/or likely existence of 5G service in the service area of some selected LTE areas, then a 5G capable UE could seek to use the available 5G resources more efficiently.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642